DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  in line 3 of the claim, the term “said outer peripheral edge” should read –said outer peripheral edge of the second end plate—to better clarify which edge is being referred to here.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said inner sleeve" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 recites the limitation “said piston chamber” in line 20.  There is insufficient antecedent basis for this limitation in the claim.	
In line 21 of Claim 1, the term “said end member” is indefinite.  It is unclear which end member, either the first end member or the second end member, that applicant is referring to here.
	Claims 2, 3, 6-14, and 16 are rejected merely due to their dependencies from Claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-11, 15, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, 12, and 15 of U.S. Patent No. 10,900,534 to Leonard. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding Claim 1 of the instant application, Claim 1 of the ‘534 Leonard patent discloses most all the features of applicant’s Claim 1, except for the end plate being disposed along the end wall portion of the second end member, wherein the end plate includes the elongated damping passage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the gas spring and damper assembly of the ‘534 Leonard patent to include the end plate being disposed along the end wall portion of the second end member, wherein the end plate includes the elongated damping passage as claimed in the instant application in order to provide a better transfer means for the gas between the elongated damping passage and the damping chamber.  By locating the end plate along the end wall portion of the second end member so that the end plate itself has the elongated passage, a better overall flow of the gas through the damping chamber can be initiated and the overall damping characteristics of the gas spring and damper assembly can be improved.
Regarding Claim 7 of the instant application, see Claim 2 of the ‘534 Leonard patent.
Regarding Claim 8 of the instant application, see Claim 3 of the ‘534 Leonard patent.
Regarding Claim 9 of the instant application, see Claim 1 of the ‘534 Leonard patent.
Regarding Claim 10 of the instant application, see Claim 4 of the ‘534 Leonard patent.
Regarding Claim 11 of the instant application, see Claim 5 of the ‘534 Leonard patent.
Regarding Claim 15 of the instant application, Claim 9 of the ‘534 Leonard patent discloses most all the features of applicant’s Claim 15, except for providing the end plate that includes the elongated damping passage extending between a first passage end and a second passage end and positioning the end plate along the end wall portion of the end member wall of the second end member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the gas spring and damper assembly of the ‘534 Leonard patent to include the end plate having the elongated damping passage extending between a first passage end and a second passage end and positioning the end plate along the end wall portion of the end member wall of the second end member as claimed in the instant application in order to provide a better transfer means for the gas between the elongated damping passage and the damping chamber.  By locating the end plate along the end wall portion of the second end member so that the end plate itself has the elongated passage, a better overall flow of the gas through the damping chamber can be initiated and the overall damping characteristics of the gas spring and damper assembly can be improved.
Regarding Claim 17 of the instant application, Claims 1 and 12 of the ‘534 Leonard patent disclose most all the features of applicant’s Claim 17, except for the end plate having a first plate surface portion and a second plate surface portion, wherein the end plate is disposed adjacent the end wall portion of the end member wall of the second end member such that the first plate surface portion is oriented in a facing relation to the second end surface portion, and wherein the end plate includes the elongated damping passage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the gas spring and damper assembly of the ‘534 Leonard patent so that the end plate has a first plate surface portion and a second plate surface portion, wherein the end plate is disposed adjacent the end wall portion of the end member wall of the second end member such that the first plate surface portion is oriented in a facing relation to the second end surface portion, and wherein the end plate includes the elongated damping passage as claimed in the instant application in order to provide a better transfer means for the gas between the elongated damping passage and the damping chamber.  By locating the end plate along the end wall portion of the second end member so that the end plate itself has the elongated passage, a better overall flow of the gas through the damping chamber can be initiated and the overall damping characteristics of the gas spring and damper assembly can be improved.
Regarding Claim 19 of the instant application, see Claim 15 of the ‘534 Leonard patent.

Allowable Subject Matter
Claims 1-3, 6-17, and 19 would be allowable if rewritten to overcome the claim objections, 112 second paragraph rejections, and double patenting rejections outlined above. 
Claims 18 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent Claims 1, 15, and 17 (and their respective dependent claims), while PG Publication No. 2016/0101663 to Leonard discloses a gas spring and damper assembly AS1 (see Figure 4) and method of manufacturing the assembly having a flexible spring member 206 having a longitudinal axis AX and including a flexible wall 210 extending longitudinally between first and second ends and peripherally about said axis AX to at least partially define a spring chamber 208 (see Figure 4); a first end member 202 operatively secured to said first end of said flexible spring member 206 such that a substantially fluid-tight seal is formed therebetween; and, a second end member 204 disposed in spaced relation to said first end member 202 and operatively secured to said second end of said flexible spring member 206 such that a substantially fluid-tight seal is formed therebetween (see Figure 4), said second end member 204 including an end member wall 250 that includes an outer side wall portion 264 that extends longitudinally along said second end member 204 and an end wall portion 328 oriented transverse to said longitudinal axis AX (note that the second end member 204 also includes member 308 including wall 328 as part of it, so end wall portion 328 is readable as being part of the second end member 204, as end wall portion 328 is encompassed within second end member 204), said end member wall 250 at least partially defining an and member cavity 272 disposed radially inward of said outer side wall portion 264 (see Figure 4): a housing sleeve 326 extending longitudinally between opposing sleeve ends 328,344, said housing sleeve 326 including a sleeve wall (see Figure 4 and the wall at element numeral 326) with an inner surface 338 and an outer surface 326, said housing sleeve 326 at least partially received within said end member cavity 272 with said inner surface 338 of said sleeve wall 326 at least partially defining a damping chamber 314 (see Figure 4); a damper rod assembly 306 including a damper piston 318 and an elongated damper rod 310 operatively connected to said damper piston 318, said damper piston 318 positioned within said damping chamber 314 and including an outer side wall 350 disposed adjacent said inner surface 338 of said housing sleeve 326, said damper piston 318 separating said damping chamber 314 into first and second chamber portions (see Figure 4 and the chamber portions above and below piston 318); and, a damping passage 342 extending between a first passage end (see Figure 4 and the end at passage 342 nearest element 360) and a second passage end (see Figure 4 and the end of passage 342 contacting element 346), wherein said first passage end is disposed in fluid communication with said spring chamber 208 and said second passage end is disposed in fluid communication with one of said first and second chamber portions (i.e., the upper chamber portion of damping chamber 314 as shown in Figure 4); and wherein said damper rod 310 is operatively connected to said first end member 202 such that upon extension and compression of said gas spring and gas damper assembly AS1, said damper piston 318 is reciprocally displaced within said damping chamber 314 and pressurized gas damping is generated from at least pressurized gas transfer through said damping passage 342 between said spring chamber 208 and said damping chamber 314 (see Figure 4 and paragraphs 0055 and 0066) and PG Publication No. 2016/0236532 to Moulik et al disclose a gas spring and gas damper assembly (see Figure 3) having an elongated damping passage 444/448 extending between a first passage end 446 and a second passage end 452, wherein the elongated damping passage 444/446 has a spiral configuration disposed in a plane oriented transverse to a longitudinal axis AX (see Figure 3 and paragraphs 0077 and 0078), neither of these references taken either alone or in combination disclose (for Claim 1), an end plate disposed along the end wall portion of the second end member, wherein the end plate includes the elongated damping passage, nor (for Claim 15), providing an end plate that includes the elongated damping passage having a spiral configuration and extending between a first passage end and a second passage end nor positioning the end plate along the end wall portion of the end member wall of the second end member, or (for Claim 17), an end plate including a first plate surface portion and a second plate surface portion, wherein the end plate is disposed adjacent the end wall portion of the end member wall of the second end member such that the first plate surface portion is oriented in facing relation to the second end surface portion, wherein the end plate includes the elongated damping passage.
	It is for these reasons that applicant’s invention defines over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        08/18/22